                                                                  1   Andrew B. Downs
                                                                      Nevada Bar No. 8052
                                                                  2   E-mail:andy.downs@bullivant.com
                                                                      BULLIVANT HOUSER BAILEY PC
                                                                  3
                                                                      101 Montgomery Street, Suite 2600
                                                                  4   San Francisco, CA 94104
                                                                      Telephone: 415.352.2700
                                                                  5   Facsimile: 415.352.2701

                                                                  6   Steven E. Guinn
                                                                      Nevada Bar No. 5341
                                                                  7
                                                                      E-Mail: sguinn@laxalt-nomura.com
                                                                  8   LAXALT & NOMURA, LTD.
                                                                      9790 Gateway Drive, Suite 200
                                                                  9   Reno, Nevada 89521
                                                                      Telephone: 775.322.1170
                                                                 10   Facsimile: 775.322.1865
                                                                 11
                                                                      Attorneys for Plaintiff PACIFIC BUILT, INC.
Bullivant|Houser|Bailey PC
                             101 Montgomery Street, Suite 2600




                                                                 12
                                 San Francisco, CA 94104
                                 Telephone: 415.352.2700
                                  Facsimile: 415.352.2701




                                                                 13                                UNITED STATES DISTRICT COURT

                                                                 14                                       DISTRICT OF NEVADA

                                                                 15   In Re COMPLAINT OF PACIFIC BUILT,                   Case No.: 3:18-cv-00367-MMD-WGC
                                                                      INC. as owner of the Vessel LARC 5B for
                                                                 16   exoneration from or limitation of liability,        STIPULATION AND ORDER FOR
                                                                                                                          RELEASE OF FUNDS IN COURT
                                                                 17                          Plaintiff.                   REGISTRY AND DISMISSAL OF
                                                                                                                          ACTION
                                                                 18

                                                                 19

                                                                 20

                                                                 21          Petitioner Pacific Built, Inc. and claimant Andrew Morghen, stipulate as follows:
                                                                 22          1.      Pacific Built and Morghen have agreed upon a settlement of Morghen’s claims
                                                                 23   against Pacific Built and the Second Judicial District Court of the State of Nevada has entered
                                                                 24   an Order finding that settlement to be in good faith for the purposes of NRS 17.245.
                                                                 25          2.      Under the settlement, plaintiff Morghen is entitled to the funds presently held in
                                                                 26   the Court’s Registry as the Limitation Fund in this matter, including all interest earned on those
                                                                 27   funds while in the Court’s Registry.
                                                                 28
                                                                  1            3.     Under the settlement, Morghen is entitled to dismissal with prejudice of Pacific

                                                                  2   Built’s Complaint in Limitation as to him only. All other potential claimants having been

                                                                  3   defaulted (see ECF 17), dismissal as to Morghen terminates this action.

                                                                  4            4.     Pacific Built and Morghen request that the Court enter the Order which appears

                                                                  5   below.

                                                                  6   DATED: July 3, 2019

                                                                  7                                                 BULLIVANT HOUSER BAILEY PC

                                                                  8

                                                                  9                                                 By /s/ Andrew B. Downs
                                                                                                                       Andrew B. Downs
                                                                 10                                                    Nevada Bar No. 8052
                                                                                                                       101 Montgomery Street, Suite 2600
                                                                 11                                                    San Francisco, CA 94104
                                                                                                                       Telephone: 415.352.2700
Bullivant|Houser|Bailey PC
                             101 Montgomery Street, Suite 2600




                                                                 12                                                    Facsimile: 415.352.2701
                                 San Francisco, CA 94104
                                 Telephone: 415.352.2700
                                  Facsimile: 415.352.2701




                                                                 13                                                 Attorneys for Plaintiff PACIFIC BUILT, INC.
                                                                 14   DATED: July 3, 2019
                                                                 15                                                 BRADLEY, DRENDEL & JEANNEY
                                                                 16

                                                                 17                                                 By /s/ Mark Wenzel* (by e-mail auth. ABD)
                                                                                                                       Mark Wenzel
                                                                 18                                                    Nevada Bar No. 5820
                                                                                                                       PO Box 1987
                                                                 19                                                    Reno, NV 89505
                                                                                                                       Telephone: 775.335.9999
                                                                 20                                                    Facsimile: 775.335.9993
                                                                 21                                                 Attorneys for Claimant ANDREW MORGHEN
                                                                 22                                                ORDER
                                                                 23            The parties having stipulated, and good cause appearing,
                                                                 24            IT IS HEREBY ORDERED:
                                                                 25            1.     The Clerk is directed to release the $88,360 on deposit in the Court’s Registry
                                                                 26   under Receipt number 4234 dated August 16, 2018, plus all interest earned on that sum, to
                                                                 27   “Bradley, Drendel & Jeanney, As Trustees.”
                                                                 28

                                                                                                      –2–
                                                                        STIPULATION AND ORDER FOR RELEASE OF FUNDS IN COURT REGISTRY AND
                                                                                              DISMISSAL OF ACTION
                                                                  1            2.        The Complaint for Limitation of or Exoneration From Liability of Pacific Built,

                                                                  2   Inc. will be dismissed with prejudice as to claimant Andrew Morghen. This dismissal will not

                                                                  3   affect the defaults taken as shown in ECF 17 in this matter.

                                                                  4            3.        The Clerk will close this matter.

                                                                  5            IT IS SO ORDERED.

                                                                  6   DATED: July 3, 2019

                                                                  7

                                                                  8
                                                                                                                       United States District Judge
                                                                  9
                                                                      4811-8004-8027.1
                                                                 10

                                                                 11
Bullivant|Houser|Bailey PC
                             101 Montgomery Street, Suite 2600




                                                                 12
                                 San Francisco, CA 94104
                                 Telephone: 415.352.2700
                                  Facsimile: 415.352.2701




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                                                      –3–
                                                                        STIPULATION AND ORDER FOR RELEASE OF FUNDS IN COURT REGISTRY AND
                                                                                              DISMISSAL OF ACTION
